Citation Nr: 0430663	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, with right shoulder pain, 
numbness of both hands, and swelling of the right hand, 
including as secondary to service-connected lumbosacral 
strain with right lower extremity radicular pain.  

2.  Entitlement to service connection for a thoracic spine 
disorder, including as secondary to service-connected 
lumbosacral strain with right lower extremity radicular pain.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

On review of the file, the Board notes that a March 2002 
rating decision denied entitlement to an increased rating for 
the veteran's service-connected lumbosacral spine disability, 
as well as entitlement to a total disability rating based on 
individual unemployability (IU).  Although the veteran 
specifically withdrew his appeal of the increased rating 
issue in March 2002, his representative's comments in a 
September 2004 Brief appear to raise the issue again.  The IU 
issue that is on appeal is inextricably intertwined with the 
increased rating issue.  Accordingly, final appellate 
consideration of the IU issue must be deferred, pending 
resolution of the increased rating claim.  

To the effect that the veteran's comments in an April 2002 
letter to the RO may constitute a claim for service 
connection for hypertension, that issue has also not been 
adjudicated and the veteran's comments are referred to the RO 
for appropriate consideration.  The IU issue is likewise 
intertwined with this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the file also discloses that the RO has not 
furnished the veteran notice of the information and evidence 
necessary to substantiate his claims, as provided by the 
Veterans Claims Assistance Act of 2000 (VCAA).  Accordingly, 
a Remand is required to allow the RO to cure that important 
procedural defect and to afford the veteran an opportunity to 
submit any missing information and evidence.  

The Board also recognizes the veteran's representative's 
request for an examination with a medical opinion as to the 
nexus, if any, between the claimed cervical and thoracic 
spine disorders and service or the service-connected 
lumbosacral spine disability.  In this regard, the Board 
observes that the law and regulations state that VA will 
obtain such an opinion if the record 1) contains competent 
medical evidence of a current disability, 2) shows an event, 
injury, or disease in service, and 3) indicates that the 
claimed disability may be associated with the established 
event, injury, or disease or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4)(i) (2004).  Should any 
evidence that is added to the record pursuant to this Remand 
satisfy the third criterion, then the RO should schedule the 
veteran for an examination to obtain such a medical opinion.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  In compliance with the VCAA, the RO 
should inform the veteran and his 
representative what information or 
evidence is necessary to substantiate his 
claims for service connection, including 
secondary service connection; for an 
increased rating for his service-
connected lumbosacral spine disability; 
and for a total disability rating based 
on individual unemployability.  The RO 
should also inform the veteran which 
evidence VA will obtain or has already 
obtained and which evidence he is 
responsible for obtaining.  Finally, the 
RO should advise the veteran to provide 
any evidence in his possession that 
pertains to his claims.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for any of the claimed 
disabilities, including his service-
connected lumbosacral spine disability, 
since October 2002, and including the 
approximate dates of treatment.  With any 
needed signed releases, the RO should 
request copies of the records of any such 
treatment identified by the veteran.  All 
records so received should be associated 
with the claims file.  

3.  The RO should consider the veteran's 
representative's September 2004 comments 
as having raised the issue of entitlement 
to an increased rating for his service-
connected lumbosacral spine disability 
and should adjudicate that issue, 
following any indicated evidentiary 
development.  If action taken in that 
regard is adverse to the veteran and if 
he perfects an appeal as to that issue, 
the RO should certify that issue for 
appellate consideration, as well.  

4.  If any evidence received pursuant to 
this Remand indicates a possible nexus 
between the claimed cervical or thoracic 
spine disorders and service or the 
service-connected lumbosacral spine 
disability, the RO should schedule the 
veteran for an appropriate examination to 
obtain a medical opinion as to the nexus 
between those disabilities and service.  

5.  Upon completion of the requested 
development of the record and after 
ensuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to him, he and his 
accredited representative should be 
provided with a supplemental statement of 
the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



